Title: To George Washington from Henry Bouquet, 4 September 1758
From: Bouquet, Henry
To: Washington, George

 

Dear Sir
Reas Town Camp 4th September 1758

I detained your Express in Expectation of receiving a Letter from the General which is just come to hand, he Sets out to day, and orders me to go to our advanced Post, where there is Some appearance of an attack, and as Soon as their Intrenchm⟨ts⟩ are raised, and the necessary dispositions made for the Communication I am to return here: It Seems by his Intelligences that the French expects a large body of Indians from beyond the Lakes, and as it is not in their Power to Keep them long, he judges that they could be prevailed upon to make a Push at our Head. He desires me to inform you that the Militia of Maryland and Governor Sharpe himself will be the 10th at Cumberland, where you will leave no Body who is able to go upon the Expedition⟨.⟩ That Militia is to be victualled, and to have Some Liquor.
As we have no accomodation here for your Sick, You will leave them in the Fort, where I Shall Send a Surgeon and Medecines wth furnitures of the General Hospital, Please to let me Know their Number: and to order a Sufficient number of Women to attend them as Nurses, they will be paid.
I can not fix the day of your march as it depends on two things out of my Power, The arrival of the General and a Sufficient Number of Waggons, to Send you from here Provisions, Tools Liquor &ca.
I am Sensible that your March would be more Expeditious had you only carrying Horses, but we have no Keggs for Pork nor Boxes for the Tools, therefore you must have at least 28 Waggons which will be choosen among the best, They will not make a long line.
Your march will be covered by our advanced Post and 300 of the best Woodsmen, and the Indians who are marched to day under Comand of Lt Col. Dagworthy, and are to be advanced nearer to the fort, Keeping continually Spyes and little Party’s about it to give Intelligence of the Ennemys motions; When you are upon your March, I will propose to the General to ⟨S⟩end

500 men from our Deposite to take Post at the Salt Like, and help you to fortify your Camp.
I hear that the most dangerous Place for an attack upon you Would be from Read Stone Creek, as the Ennemy has boats and could go up Mononghehela, It would therefore not be improper to have that Side reconnoitred before you march by, and as it is at a great distance of the Roads you would have time to make the necessary dispositions, and prevent a Surprise the only thing I am in fear of with our new Soldiers.
Here is the Calculation I make for your Ammunition, and Provisions.
20 Rounds carried by Each man, and 80 in Reserve will require


24 Barrills of Powder in
2
Waggons


53 Boxes of Muskett Balls [and] Flints
4
do


Tools
2
do


Liquor and Salt
2
do


20,000 lbs. Pork for 4 Weeks
16
do


Rice
1
do


42,000 lbs. of flour
210
horses


50 Heads of Cattle




I make the Computation for 1000 Effective, including the Waggoners, Drivers, &ca, and I ⟨propose⟩ 4 Weeks of Pork, as I think live Cattle a very precarious thing.
If I have omitted any article I beg you will let me know it We are entirely Stopped for Want of Waggons, and if it is possible to get any in Virga and Maryland, they would be of infinite Service; We have a considerable quantity of forrage on the so. Branches which they could carry to Cumberd.
I am very Sorry of Col. Byrd’s Indisposition, I hope he will be able to march wth his Regt. My best Wishes attends him.
I desired Col. Mercer who will have the Comand here to inform you of the General’s arrival.
I am wth a Sincere Regard Dear Sir Your most Obedient hble Servant

Henry Bouquet

